                                                                                            FILED
                                                                                   2019 Feb-27 PM 12:56
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION

NATHAN RANDOLPH,                          )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )   Case No. 6:18-cv-1271-CLS
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner, Social Security             )
Administration,                           )
                                          )
      Defendant.                          )


                           MEMORANDUM OPINION

      Claimant, Nathan Randolph, commenced this action on August 9, 2018,

pursuant to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of

the Commissioner, affirming the decision of the Administrative Law Judge (“ALJ”),

and thereby denying his claim for a period of disability and disability insurance

benefits. For the reasons stated herein, the court finds that the Commissioner’s ruling

is due to be affirmed.

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253
(11th Cir. 1983).

       Claimant contends that the Commissioner’s decision is neither supported by

substantial evidence nor in accordance with applicable legal standards. Specifically

claimant asserts that the ALJ: (1) made factual findings that were not supported by

substantial evidence; (2) did not afford proper weight to a treating physician’s

opinion; (3) improperly substituted her own opinion for that of the medical experts;

and, (4) improperly considered claimant’s daily activities.              Upon review of the

record, the court concludes that these contentions lack merit, and the Commissioner’s

ruling is due to be affirmed.

                               I. SUBSTANTIAL EVIDENCE

       Claimant asserts that the ALJ’s opinion was not supported by substantial

evidence because she “erroneously cherry picked bits and pieces of the record to

justify two flawed decisions despite overwhelming objective evidence supporting

[claimant’s] contention he cannot work.”1

       Claimant first challenges the ALJ’s statement that “[t]he record clearly shows

the claimant has undergone two lumbar spine surgeries and one cervical spine

surgery; however, his symptoms resolved postoperatively, with no significant ongoing

problems evidenced in the objective medical record.”2 Claimant asserts that his
       1
           Doc. no. 8 (Claimant’s Brief), at 12 (alteration supplied).
       2
       Tr. 17 (alteration and emphasis supplied). See also id. at 16 (“[T]he record shows his
symptoms improved postoperatively and that his condition would not affect his ambulation or in

                                                   2
symptoms continued, or even worsened, after each surgery. It is true that claimant’s

symptoms did progress after his first lumbar spine surgery on April 5, 2013,3

necessitating a second surgery more than two and a half years later, on November 2,

2015.4 But what occurred between claimant’s first and second surgeries has little

bearing on his claim, because his alleged disability onset date was not until

September 1, 2015, only two months before his second surgery.5 Thus, it was

appropriate for the ALJ to focus upon claimant’s functional abilities after his second

lumbar surgery.

        The ALJ noted that claimant experienced some relief after the second surgery

on November 2, 2015.6 A consultative examination performed by Dr. Kevin Goelz

on December 5, 2015, revealed that claimant was able to get on and off the

examination table, get into and out of a chair, and ambulate without difficulty. His

gait was normal without an assistive device. Straight leg raising tests were negative.

Claimant was able to walk on his toes and heels, squat to the floor and recover,

tandem walk, and bend to touch his toes. He had normal grip strength, normal fine

and gross manipulation skills, no evidence of muscular atrophy, full motor strength


[sic] his ability to perform his daily activities, as he alleged at the hearing.”) (alteration supplied).
        3
            Tr. 792.
        4
            Tr. 906-07.
        5
            See Tr. 11 (discussing claimant’s amended onset date).
        6
            Tr. 16.

                                                   3
in all extremities, and normal reflexes. His range of motion in all joints was within

normal limits. Dr. Goelz concluded that claimant had “no exam findings to suggest

a functional limitation” with regard to standing, sitting, walking, bending, stooping,

reaching, handling, lifting, carrying, seeing, hearing, remembering, or understanding.7

Dr. Mark Prevost, claimant’s orthopedic surgeon, reported on December 16, 2015,

that he had “excellent placement” of his bone graft and that he had “some

improvement” of his back and leg pain.8 During visits to his primary care physician,

Dr. Farouk Raquib, between November 17, 2015 and June 13, 2016, claimant

reported that his pain was between a level 2 and 5 on a 10-point scale. Claimant also

stated that, with medication, his activity level improved 60-80%, and his overall pain

level improved 70-90%.9

      The ALJ acknowledged that claimant re-injured his back sometime in July

2016, while working in his yard.10 An MRI on August 10, 2016 revealed the

following findings in claimant’s lumbar spine:

                L1-L2: Unremarkable on sagittal images.

           L2-L3:     Shallow posterior disc bulge.           Moderate facet
      degenerative changes. Flattening of the ventral surface of the thecal sac.
      AP diameter of the central thecal sac, 11 mm. Mild bilateral lateral

      7
          Tr. 910-14.
      8
          Tr. 946.
      9
          Tr. 986, 991, 996, 1005, 1010, 1015, 1020, 1025.
      10
           Tr. 16.

                                                4
       recess stenosis.

              L3-L4: Broad-based posterior disc protrusion, eccentric to the
       left. Moderate facet degenerative changes. AP diameter of the central
       thecal sac, 5mm. Severe bilateral lateral recess stenosis. Mild bilateral
       foraminal stenosis.

             L4-L5: Metal artifact from anterior surgical plate and screws.
       Interbody spacer appears to be present. Posterior disc osteophyte
       complex mildly impresses on the ventral surface of the thecal sac.
       Moderate facet degenerative changes. Lateral recesses appear
       moderately narrowed on the right and mildly narrowed on the left.
       Moderate bilateral foraminal stenosis.

              L5-S1: Small, shallow, posterior disc protrusion slightly
       impresses the thecal sac. Moderate facet degenerative changes. AP
       diameter of the central thecal sac, 11 mm. Mild right and mild-moderate
       left foraminal stenosis.

Tr. 977-78. When Dr. Prevost reviewed those results on August 24, 2016, he stated

that claimant had “a new large disc herniation causing severe bilateral lateral recess

stenosis and foraminal stenosis thecal sac only,” with “significant degenerative

changes at this level” and “fairly significant radicular symptoms.”11 He recommended

a series of three epidural steroid injections, with the possibility of an additional (third)

surgery if the injections did not provide relief.12 Claimant reported on October 17,

2016, that he did not receive significant relief from his injections, and Dr. Prevost

continued to recommend surgery. Claimant informed Dr. Prevost that he wanted to


       11
            Tr. 948.
       12
            Id.

                                             5
discuss the potential surgery with his wife, but it does not appear that claimant ever

received the surgery, and Dr. Prevost’s records do not contain any further notes

regarding treatment for claimant’s lumbar spine.13                     Even though the ALJ

acknowledged that claimant received epidural steroid injections in his lumbar spine,14

she did not mention Dr. Prevost’s recommendation of additional surgery. That

omission seems significant at first blush, but claimant’s treatment records do not

reflect any disabling functional limitations as a result of lumbar pain after he re-

injured his back. During monthly visits to Dr. Raquib between August 9, 2016 and

December 19, 2017, claimant reported pain at a level 3-5, 60-80% improvement in

his overall activity level (with medication), and 70-90% improvement in his overall

pain level (with medication).15 The only exceptions were on June 5 and July 3, 2017,

when claimant reported pain at a level 8.16 Those two isolated incidents are

insufficient to support a finding of disability on a continuing basis.

       The ALJ also did not ignore material evidence regarding claimant’s cervical

impairments. A November 21, 2016 MRI revealed the following changes in


       13
           Tr. 1069-70. To the extent claimant argues that the ALJ improperly relied upon claimant’s
failure to seek additional treatment for his lumbar spine because he could not afford treatment, that
argument is not persuasive, because the record is clear that claimant did seek additional treatment,
including surgery, for his cervical spine, after these dates.
       14
            Tr. 16.
       15
         Tr. 1034, 1039, 1081, 1086, 1095, 1101, 1109, 1158, 1164, 1169, 1175, 1180, 1185, 1199,
1204, 1209, 1214, 1219.
       16
            Tr. 1190, 1194.

                                                 6
claimant’s cervical spine:

             C5-C6: Moderate-sized right paracentral and right lateral disc
      herniation is noted which appears to be impinging upon the right exiting
      nerve root. Overall, it produces mild central canal and moderate-marked
      right foraminal stenosis. No left foraminal stenosis is seen.

             C6-C7: Large left paracentral and left lateral disc herniation is
      present which impinges upon the left exiting nerve root. It also abuts
      the adjacent cord. No right foraminal stenosis is seen.

Tr. 1077. The ALJ acknowledged those findings, and the fact that claimant

underwent surgery on November 29, 2016, to fuse his cervical vertebrae.17

      Claimant nonetheless challenges the ALJ’s finding that “[t]he record shows no

evidence of any further treatment by Dr. Prevost [after the November 29 surgery],

which clearly indicates his symptoms improved postoperatively.” It is true that the

record does not contain any additional treatment notes from Dr. Prevost after the

cervical surgery, but claimant testified that he did not return to Dr. Prevost because

he lost his insurance coverage.18 The ALJ should have taken into account claimant’s

loss of insurance and inability to afford additional treatment with Dr. Prevost. See

Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988) (holding that “poverty

excuses [a claimant’s] noncompliance” with medical treatment) (alteration supplied).

Even so, the ALJ’s failure was, if anything, harmless error. Claimant’s failure to seek


      17
           Tr. 16-17. See Tr. 1075 (discussing claimant’s surgery).
      18
           Tr. 83.

                                                 7
additional treatment from Dr. Prevost was not the sole basis for the ALJ’s decision.

See Ellison v. Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003) (citing Dawkins, 848

F.2d at 1214) (holding that “when an ALJ relies on noncompliance as the sole ground

for the denial of disability benefits, and the record contains evidence showing that the

claimant is financially unable to comply with prescribed treatment, the ALJ is

required to determine whether the claimant was able to afford the prescribed

treatment.”) (emphasis supplied). Moreover, claimant was not completely without

medical treatment after his cervical surgery, as he did continue to see Dr. Raquib. As

discussed above, claimant reported only mild to moderate pain to Dr. Raquib, and he

described significant improvement in his overall pain and activity levels.

      Overall, the record does not reflect that the ALJ “cherry-picked” pieces of

record evidence that would support a decision to deny claimant’s disability claim. To

the extent that the ALJ did not explicitly discuss certain pieces of evidence, that

evidence was not material to the decision.

                          II. DR. PREVOST’S OPINION

      Claimant next asserts that the ALJ improperly evaluated the opinions of Dr.

Prevost, his orthopedic surgeon. The opinion of a treating physician “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004) (internal citations


                                           8
omitted). Good cause exists when “(1) [the] treating physician’s opinion was not

bolstered by the evidence; (2) [the] evidence supported a contrary finding; or (3) [the]

treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records.” Id. Additionally, the ALJ is not required to accept a conclusory

statement from a medical source, even a treating source, that a claimant is unable to

work, because the decision whether a claimant is disabled is not a medical opinion,

but is a decision “reserved to the Commissioner.” 20 C.F.R. § 404.1527(d).

      Social Security regulations also provide that, in considering what weight to

give any medical opinion (regardless of whether it is from a treating or non-treating

physician), the Commissioner should evaluate: the extent of the examining or

treating relationship between the doctor and patient; whether the doctor’s opinion can

be supported by medical signs and laboratory findings; whether the opinion is

consistent with the record as a whole; the doctor’s specialization; and other factors.

See 20 C.F.R. § 404.1527(c). See also Wheeler v. Heckler, 784 F.2d 1073, 1075

(11th Cir. 1986) (“The weight afforded a physician’s conclusory statements depends

upon the extent to which they are supported by clinical or laboratory findings and are

consistent with other evidence as to claimant’s impairments.”).

      Dr. Prevost provided a “Sworn Statement” on August 26, 2016, during the time

period when claimant had re-injured his back after his second lumbar spinal surgery,


                                           9
was undergoing a series of three epidural steroid injections, and anticipated a third

lumbar surgery if the injections were not effective.19 Dr. Prevost testified that “[t]here

is no way this gentleman could work at this point. And probably it’s not good given

the fact that he’s had two surgeries and now looking at a third surgery and still has

issues in his spine even if we fix that.”20 He also testified that there was “no way”

claimant would ever again be able to work eight hours a day at any job.21 The ALJ

gave Dr. Prevost’s statement little weight because it was not supported by the

doctor’s own records, and there was no explanation for the inconsistencies between

the opinion and the records.22 The ALJ also stated:

             The longitudinal records of Dr. Prevost and Dr. Raquib reveal the
      claimant’s symptoms improved with surgery, treatment, and medication.
      Moreover, a review of the treatment notes simply do not [sic] show that
      they ever provided the claimant with any restrictions regarding his work
      activity or daily activities. Additionally, the undersigned notes that
      these are merely conclusory opinions with no evidence they have any
      specific vocational training or expertise, concerning an issue, which is
      reserved to the Commissioner . . . .

Tr. 19-20.

      The ALJ adequately articulated her reasons for rejecting Dr. Prevost’s

conclusory assessment that claimant could not work, and her decision was supported


      19
           Tr. 969-70.
      20
           Tr. 972 (alteration and emphasis supplied).
      21
           Tr. 973.
      22
           Tr. 19.

                                                10
by substantial evidence. Dr. Prevost’s treatment records reveal that claimant suffered

from lumbar and cervical pain that required three separate surgeries, but the mere fact

that claimant had lumbar and cervical disc impairment, or even that he underwent

surgery, does not establish his disability. Instead, the relevant consideration is the

effect of claimant’s impairment, or combination of impairments, on his ability to

perform substantial gainful work activities. See 20 C.F.R. § 404.1505 (defining a

disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months”). See also Bowen v. Yuckert, 482 U.S. 137, 146 (1987)

(“The [Social Security] Act ‘defines “disability” in terms of the effect a physical or

mental impairment has on a person’s ability to function in the workplace.’”)

(alteration supplied) (quoting Heckler v. Campbell, 461 U.S. 458, 459-60 (1983)).

Dr. Prevost’s records do not indicate that claimant actually suffered disabling

functional impairments as a result of his conditions and surgeries.

                          III. DR. RAQUIB’S OPINION

      Claimant also argues that the ALJ improperly considered the opinion of Dr.

Raquib, his primary care physician. Dr. Raquib provided a “Sworn Statement,”

similar to Dr. Prevost’s statement, on January 15, 2018. He responded to the


                                          11
questions of claimant’s attorney as follows:

            Q. [Claimant] cannot sit, stand, or walk for any long periods. He
      can only sit for maybe, at the most, 30 minutes to an hour.

            A. Correct.

             Q. He can only walk five to ten minutes. He can only stand for
      five to ten minutes. So, he can sit for 30 minutes to an hour at one time,
      walk for 10 to 15 minutes, and stand for only five to ten minutes, and
      those are obviously just estimates.
             But, first of all, since you’ve been seeing him, whether you
      recorded that in your chart or not, is that consistent in substance with
      what he’s been telling you?

            A. Yes.

             Q. If you take into account his findings on MRI, the residuals of
      these three spinal surgeries, and everything you’ve seen, including on
      physical exam, history, and the totality of your records, would those
      complaints be consistent with the totality of his medical problems?

            A. Yes.

           Q. Do you know of any way this man could complete a full-hour
      workday no matter how physically demanding it was?

            A. No.

            Q. Would he be subject to missing a lot of work if he even tried
      to work?

            A. Yes.

             Q. Over a period of, say, a year’s time, how many absences a
      week, per week or per month would you expect him to have, even if he
      tried to work at all?


                                         12
             A. Out of five days a week work, I would say he would miss
      three to four days every week.

                Q. Out of just a week?

                A. Yes.

             Q. All right. So that would be a considerable amount of time out
      of a year?

                A. Yes.

            Q. Have you seen anything to indicate to you that he is a
      malingerer?

                A. Absolutely not.

                Q. What is his prognosis for pain?

            A. His prognosis is poor in terms of long-term functioning. He’s
      going to always have pain, but we may be able to manage his pain long-
      term with pain management.

            Q. When you say that, do you mean he can work and do
      everything like he used to, or is it just manageable where it’s not
      unbearable?

            A. Manageable to do his daily ADL’s, activities of daily living,
      mostly.

Tr. 1253 (alteration supplied).

      The ALJ assigned only little weight to Dr. Raquib’s testimony, providing the

exact same reasoning that she did for Dr. Prevost’s testimony.23 Claimant challenges

      23
           Tr. 19-20. The ALJ stated:

                The longitudinal records of Dr. Prevost and Dr. Raquib reveal the claimant’s

                                                13
the ALJ’s finding that Dr. Raquib never provided any restrictions on claimant’s

activities, and indeed, that finding is erroneous. Dr. Raquib repeatedly restricted

claimant from bending, stooping, lifting more than 15 pounds, sweeping, mopping,

weed eating, and any other activities involving twisting movements of the spine.24

The Commissioner suggests that “it is manifestly inferable from the ALJ’s decision

that she intended to write that neither doctor restricted Plaintiff regarding his

activities to the extent attested to in their sworn declarations.”25 There is no need to

engage in any such speculation regarding the cause of the ALJ’s misstatement,

however, because the ALJ’s error was harmless. Despite her misstatement, the ALJ

went on to discuss Dr. Raquib’s December 19, 2017 treatment note, which included

the restrictions discussed above on lifting and postural activities. The ALJ gave

great weight to Dr. Raquib’s 15-pound lifting restriction, “as he has a longstanding

treating relationship with the claimant,” and the restriction “was also following the

claimant’s third spine surgery, although improved and well healed.”26                            That

      symptoms improved with surgery, treatment, and medication. Moreover, a review
      of the treatment notes simply do not [sic] show that they ever provided the claimant
      with any restrictions regarding his work activity or daily activities. Additionally, the
      undersigned notes that these are merely conclusory opinions with no evidence they
      have any specific vocational training or expertise, concerning an issue, which is
      reserved to the Commissioner . . . .

Tr. 19-20.
      24
           Tr. 1110, 1159, 1165, 1170, 1176, 1181, 1186, 1191, 1195, 1200, 1205, 1210.
      25
           Doc. no. 10 (Commissioner’s Brief), at 13 n.6 (emphasis supplied).
      26
           Tr. 20.

                                                14
conclusion was mirrored in the ALJ’s residual functional capacity finding, which

included restrictions of frequently lifting and/or carrying up to ten pounds and

occasionally lifting and/or carrying up to fifteen pounds.27

       Aside from the immaterial discrepancy about whether Dr. Raquib had imposed

activity restrictions, the ALJ articulated adequate reasons for rejecting Dr. Raquib’s

testimony. She reasoned that Dr. Raquib’s opinions were not supported by his

medical records, that there was no explanation for the discrepancies, and that Dr.

Raquib was not qualified to provide a final opinion regarding whether a claimant is

able to work, because that is a decision reserved to the Commissioner.28 Those

conclusions were supported by substantial evidence. As discussed above, Dr.

Raquib’s records include claimant’s reports of only mild to moderate pain, and

significant improvement in claimant’s overall pain and activity levels. Dr. Prevost’s

records do not support any additional restrictions.

                           IV. DR. MOIZUDDIN’S OPINION

       Dr. Samia Moizuddin conducted a consultative examination and provided a
       27
           Tr. 15. Claimant also makes the argument that the ALJ was wrong to “cherry pick” a
single record from Dr. Raquib imposing the 15-pound lifting restriction. See doc. no. 8 (Claimant’s
Brief), at 21-22. As an initial matter, the record the ALJ relied upon was from December 19, 2017,
claimant’s most recent visit to Dr. Raquib before the administrative hearing, so it had particular
relevance. See Tr. 1159. Moreover, claimant’s argument does not hold up logically. Claimant
argues that the ALJ’s reliance upon a single record was insufficient, but the limitations imposed in
the December 19 note were the same that Dr. Raquib had listed many times before. Thus, even if
the ALJ had discussed “the entire treatment record,” instead of just “one cherry-picked note,” her
conclusions would have been the same. See doc. no. 8 (Claimant’s Brief), at 22.
       28
            Tr. 19-20.

                                                15
report on October 2, 2017. The clinical examination revealed that claimant was

morbidly obese and had trouble getting onto and off of the examination table. He had

full muscle strength in all groups, normal muscle tone, and no atrophy or abnormal

movements, but he could only squat 1/4 of the way, and he could not heel and toe

walk. He had numbness in both legs below his knees to his feet, and his gait was

impaired with a right leg limp.29 Range of motion was restricted in all areas of

claimant’s spine, but his dexterity and grip strength were normal.30 Dr. Moizuddin

concluded that claimant could never lift or carry any weight at all. He could sit,

stand, and walk for only twenty minutes each at a time. He could sit for a total of four

hours, stand for a total of one hour, and walk for a total of two hours in an eight-hour

workday. Claimant did not require an assistive device to ambulate. He could only

occasionally use his right, dominant hand for reaching, handling, fingering, feeling,

pushing, and pulling. He could never use his left, non-dominant hand for reaching

overhead, handling, or feeling, but he could occasionally use it for other reaching,

fingering, pushing, and pulling. He could only occasionally use both feet to operate

floor controls. He could occasionally climb stairs and ramps, but never climb ladders

or scaffolds. He could never balance, stoop, kneel, crouch, or crawl. He had no

visual or hearing limitations. He could never be exposed to unprotected heights,

      29
           Tr. 1147.
      30
           Tr. 1149-50.

                                          16
moving mechanical parts, or vibrations, and he could only occasionally operate a

motor vehicle and be exposed to humidity, wetness, dust, odors, fumes, other

pulmonary irritants, extreme cold, and extreme heat. He could not shop, travel

without a companion, use standard public transportation, prepare a simple meal and

feed himself, or sort, handle, and use paper files, but he could ambulate without using

an assistive device, walk a block at a reasonable pace on rough or uneven surfaces,

climb a few steps at a reasonable pace with the use of a single hand rail, and care for

his personal hygiene. All of claimant’s limitations had lasted, or could be expected

to last, twelve consecutive months.31

      The ALJ afforded Dr. Moizuddin’s assessment only little weight because Dr.

Moizuddin “examined the claimant only one time and is not a treating physician,” and

her limitations were inconsistent with Dr. Raquib’s finding that claimant was

restricted to lifting fifteen pounds.32 The only challenge claimant offers to the ALJ’s

finding is that the ALJ wrongfully relied upon “one cherry-picked record” from Dr.

Raquib.33 That argument is not persuasive for the reasons discussed in the previous

section. This court finds that the ALJ’s consideration of Dr. Moizuddin’s assessment

was in accordance with applicable law and supported by substantial evidence.


      31
           Tr. 1151-56.
      32
           Tr. 20.
      33
           Doc. no. 8 (Claimant’s Brief), at 21.

                                                   17
                    V. CLAIMANT’S DAILY ACTIVITIES

      Claimant’s final argument is that the ALJ improperly relied upon his limited

daily activities in evaluating his subjective symptoms. To demonstrate that pain or

another subjective impairment renders him disabled, claimant must “produce

‘evidence of an underlying medical condition and (1) objective medical evidence that

confirms the severity of the alleged pain arising from that condition or (2) that the

objectively determined medical condition is of such severity that it can be reasonably

expected to give rise to the alleged pain.’” Edwards v. Sullivan, 937 F.2d 580, 584

(11th Cir. 1991) (quoting Landry v. Heckler, 782 F.2d 1551, 1553 (11th Cir. 1986)).

“After considering a claimant’s complaints of pain, the ALJ may reject them as not

creditable, and that determination will be reviewed for substantial evidence.”

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (citing Wilson v. Heckler,

734 F.2d 513, 517 (11th Cir. 1984)) (emphasis supplied). If an ALJ discredits

subjective testimony on pain, “he must articulate explicit and adequate reasons.”

Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (citing Jones v. Bowen, 810

F.2d 1001, 1004 (11th Cir. 1986); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th

Cir. 1986)).

      The ALJ properly applied those legal principles. She found that “claimant’s

medically determinable impairments could reasonably be expected to cause the


                                         18
alleged symptoms; however, the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this

decision.”34 She also found:

              The objective medical evidence is fully consistent with the above
       residual functional capacity and is inconsistent with the allegations of
       disabling levels of pain or other symptoms the claimant has alleged.
       Specifically, the medical evidence is inconsistent with the symptoms or
       limitations of the frequency, duration, or severity to interfere with the
       above range of work. As will be discussed in more detail below, the
       record clearly shows that the claimant’s condition is stable and does not
       significantly affect his ability to perform work activity . . . .

Tr. 16 (record citation omitted). To support those findings, the ALJ relied upon

claimant’s medical records, the treating and consultative physicians’ opinions, the

effects of claimant’s obesity on his functional abilities, his pursuit of unemployment

compensation benefits, claimant’s daily activities, and the effects of his medications.

Those all were permissible considerations. See 20 C.F.R. § 404.1529(c).

       Claimant’s objections are to the ALJ’s reliance upon two treatment notes from

Dr. Raquib: (1) a September 8, 2016 note that claimant was “doing well and ‘he does

his own yard work,’”35 and (2) a December 19, 2017 note stating “that the claimant

       34
            Tr. 15.
       35
           Tr. 16 (quoting Tr. 1039). Claimant also disputes this note as a misunderstanding. He
testified during the administrative hearing that he reported to Dr. Raquib that he re-injured his back
after slipping and stepping in a hole while showing his son what he wanted done in the yard. Tr. 85.
The ALJ acknowledged that claimant denied working in his yard, but apparently decided to
nonetheless credit Dr. Raquib’s statement. See Tr. 16 (“At the hearing, the claimant denied telling

                                                 19
‘is functioning well overall and able to complete his activities of daily living with

minimal pain. He attends church on Sunday with good pain control.’”36 Claimant

correctly points out that the Eleventh Circuit has disavowed the notion that

“participation in everyday activities of short duration, such as housework or fishing,

disqualifies a claimant from disability.” Lewis v. Callahan, 125 F.3d 1436, 1441

(11th Cir. 1997). Indeed, it would be absurd to conclude that claimant could work

full-time just because he attends church once a week. But here, claimant’s personal

activities were only one factor the ALJ relied upon in evaluating the consistency of

claimant’s subjective complaints with the entirety of the record. That was an

appropriate consideration, and the ALJ’s conclusion was supported by substantial

evidence.

                                         VI. CONCLUSION

       Based on the foregoing, the court concludes the ALJ’s decision was based upon

substantial evidence and in accordance with applicable legal standards. Accordingly,

the decision of the Commissioner is due to be affirmed. A separate final judgment

will be entered contemporaneously herewith.




the doctor he did any yard work.”). Thus, any misunderstanding was irrelevant.
       36
            Tr. 19 (quoting Tr. 1158).

                                               20
DONE this 27th day of February, 2019.


                                    ______________________________
                                    United States District Judge




                               21
